DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00400-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
DORRIS
DEGRATE AND
FRENCHELL
DEGRATE,  §          APPEAL FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
ADSUN,
INC.,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellee Adsun, Inc. filed a motion to dismiss this
appeal for want of jurisdiction alleging that the notice of appeal was untimely
filed.  Appellants Dorris Degrate and
Frenchell Degrate, individually and as next friends of Laikia Degrate and
Manuel Degrate, minors, filed a response opposing Adsun’s motion.  We dismiss for want of jurisdiction.




            The Degrates filed a products liability suit against
Adsun, Executive Imprints, Inc., Swift Transportation Co., Inc., and
others.  Adsun, Executive Imprints, and
Swift each filed a motion for summary judgment, and the trial court signed
orders granting each of the three motions. 
On March 30, 2007, the trial court signed orders severing the
Degrates’ claims against Adsun, Executive Imprints, and Swift into three new
cause numbers.  Thus, the summary
judgment orders became final and appealable on March 30, 2007.  See Harris County Flood Control Dist.
v. Adam, 66 S.W.3d 265, 266 (Tex. 2001) (summary judgment for two
defendants became final when severance order was signed).  On April 25, 2007, the Degrates filed a
motion for new trial relating to the three summary judgment orders, making
their notices of appeal due on June 28, 2007. 
See Tex. R. App. P. 26.1(a)(1)
(notice of appeal must be filed within ninety days after judgment signed if any
party timely files a motion for new trial); Martinez v. Humble Sand &
Gravel, Inc., 875 S.W.2d 311, 313 (Tex. 1994) (appellate timetable runs
from signing date of order that made severed judgment final and appealable).
            The Degrates filed a notice of appeal from each order
granting summary judgment.  In this
appeal (trial court cause number 03-0132-B/C S-3), the notice was filed on July
2, 2007.  In their response to Adsun’s
motion to dismiss this appeal, the Degrates contend that their notice of appeal
was timely filed.  Applying Rule
26.1(a)(1), however, the notice of appeal was due to have been filed not later
than June 28, 2007.  Because this court
is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, Adsun’s motion to
dismiss is granted, and the appeal is dismissed for want of jurisdiction.  
Opinion
delivered November 30, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                                                            
(PUBLISH)